DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to drawings objection and 35 USC 112(b) have been fully considered and are persuasive in part because of the amendment filed on 09/08/2021. The drawings objection the 35 USC 112(b) rejection made in the Office Action mailed on 06/21/2021 have been withdrawn. 

Drawings
The drawings received on 12/17/2018 are acceptable.

Allowable Subject Matter
Claims 1, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an isolated converter comprising:
a multilayer substrate including at least one thermal conductive member formed on the first conductor pattern and having a portion disposed between the multilayer substrate and the magnetic core, and an insulative heat-transferring member electrically insulating the first conductor pattern from the second conductor pattern, wherein the third conductor pattern, the fourth conductor pattern, the second conductor pattern, and the first conductor pattern are formed in order in the orthogonal direction, the second conductor pattern and the fourth conductor pattern are electrically connected with each other, and a distance in the orthogonal 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837